--------------------------------------------------------------------------------

Exhibit 10.9

STOCK PURCHASE AGREEMENT

THIS IS A STOCK PURCHASE AGREEMENT, dated as of August 1, 2007 (the
"Agreement"), among Seitel Holdings, Inc., a Delaware corporation formerly known
as Seitel Holdings, LLC (the "Company") and John E. Jackson (such individual,
the "Management Investor").

BACKGROUND

A.        Seitel, Inc., a Delaware corporation ("Seitel"), is a wholly-owned
subsidiary of the Company.

B.         The Management Investor has been a director of Seitel since August 1,
2007.

C.        The Management Investor desires to purchase from the Company for the
amount set forth on Schedule I hereto the shares of Common Stock, par value
$0.001 per share, of the Company (the "Common Stock") set forth on Schedule I
hereto (the "Purchased Shares"), having the terms set forth in the Certificate
of Incorporation attached hereto as Exhibit A (the "Certificate of
Incorporation"), and the Company is willing to sell such Purchased Shares, upon
the terms and subject to the conditions provided herein.

TERMS

In consideration for the various agreements contained herein, the parties hereto
agree as follows:

ARTICLE 1

PURCHASE OF COMMON STOCK

Section 1.1.      Purchase.  Upon the terms and subject to the conditions of
this Agreement, (i) the Management Investor hereby agrees to purchase the
respective number of Purchased Shares set forth on Schedule I hereto and (ii)
the Company hereby agrees to so issue and sell such Purchased Shares and to
deliver such Purchased Shares at the Closing (as defined below).

Section 1.2.      Closing.  Subject to the satisfaction of the conditions set
forth in Article 5, the closing of the purchase and sale of the Purchased Shares
(the "Closing") under this Agreement shall occur as soon as practicable
following the date hereof.  At the Closing, (i) the Company shall deliver to the
Management Investor a stock certificate representing the Purchased Shares to be
issued to such Management Investor pursuant to Section 1.1, duly registered in
the name of such Management Investor, and (ii) such Management Investor shall
deliver to the Company the aggregate purchase price for such Purchased Shares
set forth on Schedule I hereto.

ARTICLE 2    

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

Section 2.1.      Representations, Warranties and Covenants of the Company.  The
Company represents and warrants to, and covenants and agrees with the Management
Investor as follows:

(a)        The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.

(b)        The Company has all requisite corporate power and authority to
perform this Agreement and to consummate the transactions provided for herein,
including, but not limited to, the issuance and sale of the Purchased Shares to
be issued by it hereunder.

(c)        The execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby, including, but not limited to, the issuance and sale of the Purchased
Shares to be issued by it hereunder, have been duly authorized.  This Agreement
has been duly and validly executed and delivered and constitutes the valid and
binding obligation of the Company, enforceable against it in accordance with the
terms hereof.  All corporate action necessary for the performance of all
obligations of the Company hereunder at the Closing, and the authorization,
issuance, sale and delivery of the Purchased Shares in accordance with this
Agreement has been taken or will have been taken, as applicable, prior to or
concurrently with the Closing.

(d)        The Purchased Shares issued to the Management Investor under Article
1 hereof, when issued in compliance with the provisions of this Agreement, will
be validly issued, fully paid and non-assessable and will be free of all
mortgages, pledges, security interests, liens, charges, claims, restrictions,
easements or other encumbrances of any nature other than restrictions as set
forth in the Securities Holders Agreement, dated as of January 8, 2007 (the
"Securities Holders Agreement"), by and among the Company, ValueAct Capital
Master Fund, L.P. and the other management investors parties thereto, and under
applicable state and federal securities laws.  The sale of the Purchased Shares
pursuant to this Agreement will not be subject to any preemptive rights or
rights of first refusal.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE MANAGEMENT INVESTOR

Section 3.1.      Representations, Warranties and Covenants of the Management
Investor.  The Management Investor represents and warrants to, and covenants and
agrees with, the Company that:

(a)        Such Management Investor has the requisite legal capacity, right,
power and authority (including, if applicable, the due authorization by all
necessary corporate, partnership or limited liability company action) to enter
into this Agreement, to perform such Management Investor's obligations hereunder
and to consummate the transactions provided for herein without the need for the
consent of any other person (including a spouse, if any, of such Management
Investor); and this Agreement has been duly authorized, executed and delivered
and constitutes the legal, valid and binding obligation of such Management
Investor, enforceable against such Management Investor in accordance with the
terms hereof.  As used herein, the term "person" means an individual or a
corporation, partnership, limited liability company, joint venture, trust,
regulatory or governmental agency or authority or other organization or entity
of any kind.

(b)        The Purchased Shares are being acquired by such Management Investor
hereunder for investment, and not with a view to any distribution thereof that
would violate the Securities Act or the applicable state securities laws of any
state.  Such Management Investor will not distribute the Purchased Shares in
violation of the Securities Act or the applicable securities laws of any state.

(c)        Such Management Investor understands that the Purchased Shares have
not been registered under the Securities Act or the securities laws of any state
and must be held indefinitely unless subsequently registered under the
Securities Act and any applicable state securities laws or unless an exemption
from such registration becomes or is available.

(d)        In formulating a decision to enter into this Agreement, such
Management Investor has relied solely upon (i) the provisions of this Agreement,
(ii) an independent investigation of the Company's and Seitel's business, and
(iii) consultations with his legal and financial advisors with respect to this
Agreement and the nature of his investment; and that in entering into this
Agreement no reliance was placed by the Management Investor upon any
representations or warranties other than those contained in this Agreement.

(e)        Such Management Investor is financially able to hold the Purchased
Shares for long-term investment, believes that the nature and amount of the
Purchased Shares being acquired are consistent with his overall investment
program and financial position, and recognizes that there are substantial risks
involved in the acquisition of Purchased Shares.

(f)         Such Management Investor confirms that (i) he is familiar with the
business of the Company and Seitel, (ii) he has had the opportunity to ask
questions of the officers and directors of the Company and to obtain (and that
such Management Investor has received to his satisfaction) such information
about the business and financial condition of the Company and Seitel as he has
reasonably requested, and (iii) such Management Investor, either alone or with a
representative (as defined in Rule 501(h) promulgated under the Securities Act),
has such knowledge and experience in financial and business matters that such
Management Investor is capable of evaluating the merits and risks of the
prospective investment in the Purchased Shares.

(g)        Such Management Investor confirms that he qualifies as an "accredited
investor" within the meaning of Rule 501(a) of Regulation D under the Securities
Act under which the Management Investor (i) has a net worth of at least one
million dollars ($1,000,000), (ii) has had an annual income of at least two
hundred thousand dollars ($200,000), individually or joint income with spouse of
three hundred thousand dollars ($300,000) for each of the last two years, (iii)
is a director or executive officer of the Company or (iv) is a corporation or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.

(h)        Such Management Investor resides at the address set forth below his 
respective signature line to this Agreement, and such Management Investor's
telecopier and telephone numbers and social security number or other tax
identification number, as applicable, are in each case as set forth below his or
its respective signature line to this Agreement.

(j)         Such Management Investor agrees to provide any information, execute
any document and take any other actions reasonably requested by the Company in
connection with this Agreement or the consummation of the transactions
contemplated hereby in order that such transactions will comply with the
applicable securities laws of any jurisdiction.  Such Management Investor also
agrees to execute any document with his spouse, if any, that the Company deems
reasonably necessary to effectuate the intent of this Agreement, any joinder,
securities holders agreement, registration rights agreement or other document
executed in connection herewith or any of the terms of any of the foregoing.

ARTICLE 4

COVENANTS

Section 4.1.      Commercially Reasonable Best Efforts; Further Assurances.  The
Company and the Management Investor agree to use their respective commercially
reasonable best efforts to take, or cause to be taken, all appropriate action,
and to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the purchase
and sale of the Purchased Shares in the most expeditious manner practicable,
including but not limited to the satisfaction of all conditions to the Closing
and seeking to remove promptly any injunction or other legal barrier that may
prevent or delay such consummation. The parties agree to execute and deliver
such documents, certificates, agreements and other writings and to take such
other actions as may be reasonably necessary or desirable in order to consummate
or implement expeditiously the purchase and sale of the Purchased Shares.

Section 4.2.      Certain Filings.  The Company and the Management Investor
shall cooperate with one another (i) in determining whether any action by or in
respect of, or filing with, any governmental body, agency, official or authority
is required, or any actions, consents, approvals or waivers are required to be
obtained from parties to any material contracts, in connection with the
consummation of the purchase and sale of the Purchased Shares and (ii) in taking
such actions or making any such filings, furnishing information required in
connection therewith and seeking timely to obtain any such actions, consents,
approvals or waivers.

ARTICLE 5

CONDITIONS TO CLOSING

Section 5.1.      Conditions to the Obligations of Each Party.  The obligations
of the Company and the Management Investor to consummate the purchase and sale
of the Purchased Shares are subject to the satisfaction of the following
conditions:

(a)        any required governmental and third party notices, authorizations,
consents, orders or approvals shall have been obtained and be in effect; and

(b)        no court or governmental body, agency, or official shall have issued
any order, and there shall not have been adopted or promulgated any statute,
rule or regulation, that prohibits the consummation of the purchase and sale of
the Purchased Shares.

Section 5.2.      Conditions to Obligation of the Company.  The obligation of
the Company to consummate the Closing is subject to the satisfaction of the
following further conditions:

(a)        (i) the Management Investor shall have performed in all material
respects all of his obligations hereunder required to be performed by him at or
prior to the Closing (the "Closing Date") and (ii) the representations and
warranties of the Management Investor contained in this Agreement shall be true
in all material respects at and as of the Closing Date as if made at and as of
such time; and

(b)        the Management Investor shall have executed and delivered to the
Company a Joinder to the Securities Holders Agreement and Registration Rights
Agreement, in form and substance satisfactory to the Company.

Section 5.3.      Conditions to Obligations of Management Investor.  The
obligation of the Management Investor to purchase the Purchased Shares is
subject to the satisfaction of the following further conditions:

 (a)        The Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing
Date; and

(b)        The representations and warranties of the Company contained in this
Agreement shall be true in all material respects at and as of the Closing Date
as if made at and as of such time (except for representations and warranties
made as of a specific date, which shall be true in all material respects at and
as of such date).

ARTICLE 6

MISCELLANEOUS

Section 6.1.      Notices.  All notices provided for or permitted hereunder
shall be made in writing by hand-delivery, registered or certified first-class
mail, fax or reputable courier guaranteeing overnight delivery to the other
party at the following addresses (or at such other address as shall be given in
writing by any party to the others):

if to the Company, to: 

 

Seitel Holdings, Inc.

c/o ValueAct Capital Master Fund, L.P.

435 Pacific Avenue, 4th Floor
San Francisco, CA 94133

Facsimile:  (415) 362-5727

Attention:  Allison Bennington, General Counsel

 

with a required copy to:

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19104

Facsimile:  (215) 994-2222
Attention:   Christopher G. Karras

if to the Management Investor, to such Management Investor's address as set
forth on the signature page hereto or such other address as may be specified
from time to time in writing to the Company by such Management Investor.

All such notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if delivered personally, sent by
telecopier (subject to electronic confirmation of such facsimile transmission
and the sending (on the date of such facsimile transmission) of a confirmation
copy of such facsimile by nationally recognized overnight courier service or by
certified or registered mail, postage prepaid) or on the second business day
after being sent by nationally recognized overnight courier service or on the
fifth business day after being sent by registered or certified mail (postage
prepaid, return receipt requested) to the respective party. 

Section 6.2.      Termination.  Notwithstanding any other provision of this
Agreement, if prior to the Closing a Management Investor is no longer an
employee or director of the Company or Seitel (or any of its subsidiaries) for
any reason, this Agreement shall become void and of no effect with regard to
each of the Management Investors ab initio.

Section 6.3.      Specific Performance.  The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement is
not performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof; in addition to any other
remedy at law or in equity.

Section 6.4.      Entire Agreement.  This Agreement constitutes the entire
agreement between the parties, and supersedes all prior written and oral and all
contemporaneous oral agreements and understandings, with respect to the subject
matter hereof.

Section 6.5.      Amendments and Waivers.  Any provision of this Agreement may
be amended or waived if, but only if; such amendment or waiver is in writing and
is signed, in the case of an amendment, by each party hereto, or in the case of
a waiver, by the party against whom the waiver is to be effective.

Section 6.6.      Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the purchase and sale of the Purchased Shares is not affected in
any manner materially adverse to any party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the purchase and sale of the Purchased Shares
is fulfilled to the extent possible.

Section 6.7.      Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, regardless of
the laws that might otherwise govern under principles of conflicts of law
applicable hereto.

Section 6.8.      Jurisdiction.  Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the purchase and sale of the Purchased Shares shall be
brought in any federal court in the State of New York and each of the parties
hereto hereby consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the generality of the foregoing, each party hereto
agrees that service of process upon such party as provided in Section 6.1 shall
be deemed effective service of process upon such party.

Section 6.9.      Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE PURCHASE AND SALE OF THE
PURCHASED SHARES.

Section 6.10.    Costs and Expenses.  All costs and expenses incurred in
connection with this Agreement and the purchase and sale of the Purchased Shares
shall be paid by the party incurring such costs and expenses.

Section 6.11.    Survival of Representations and Warranties.  The
representations and warranties of each party contained in this Agreement shall
survive the Closing.

Section 6.12.    Descriptive Headings; Definitions.  The descriptive headings
herein are inserted for convenience of reference only and are not intended to be
part of or to affect the meaning or interpretation of this Agreement.  The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.

Section 6.13.    Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement.

Section 6.14.    Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of the other parties hereto.

Section 6.15.    Parties in Interest.  This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

[Signature page follows]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

COMPANY

SEITEL HOLDINGS, INC.

 

By: /s/ P.H. Kamin                                                   

Name: Peter H. Kamin

Title: President

 

 



 MANAGEMENT INVESTOR

/s/John E. Jackson                                                    

John E. Jackson

Address: 62 N. Knightsgate Circle

               The Woodlands, TX 77382

Telecopier No.: ___________________

Telephone No.: (281) 419-7369

Tax Identification No.: ###-##-####

 

 

 

[Signature page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------


Schedule I

 

to

 

Stock Purchase Agreement

 

 

Purchased Shares

 

Management Investor

Purchased Shares

Price Per Purchased Share

Aggregate Purchase Price of Purchased Shares

John E. Jackson

513

$389.41966

$199,772.29

 


--------------------------------------------------------------------------------